Name: Commission Regulation (EU) NoÃ 1267/2009 of 18Ã December 2009 on amending Council Regulation (EC) NoÃ 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar
 Type: Regulation
 Subject Matter: Asia and Oceania;  European construction;  international affairs;  international trade;  criminal law;  rights and freedoms
 Date Published: nan

 22.12.2009 EN Official Journal of the European Union L 339/24 COMMISSION REGULATION (EU) No 1267/2009 of 18 December 2009 on amending Council Regulation (EC) No 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar THE EUROPEAN COMMISSION, Having regard to the Treaty of the European Union and the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 194/2008 of 25 February 2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 817/2006 (1) and in particular Article 18(1)(b) thereof, Whereas: (1) Annex VI to Regulation (EC) No 194/2008 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) Council Decision 2009/981/CFSP of 18 December 2009 (2) amends Annex II to Common Position 2006/318/CFSP of 27 April 2006. Annex VI to Regulation (EC) No 194/2008 should be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day following its publication, HAS ADOPTED THIS REGULATION: Article 1 Annex VI to Regulation (EC) No 194/2008 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2009. For the Commission On behalf of the President JoÃ £o Vale DE ALMEIDA Director-General for External Relations (1) OJ L 66, 10.3.2008, p. 1. (2) OJ L 338, 19.12.2009, p. 90. ANNEX In Annex VI to Council Regulation (EC) No 194/2008, the following entry is deleted: E7c Aung Khaing Moe Son of Myo Myint, d.o.b. 25.6.1967 (believed to be currently in UK; went before entered on list) M